DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and the species listed below in the reply filed on 7/18/2022 is acknowledged. The traversal is on the ground(s) that restriction is only proper if the claims of the restricted groups are independent or patentably distinct and there would be a serious burden placed on the Examiner if restriction is not required. This is not found persuasive as these conditions do not apply to 371 applications, only US Applications. Applicant remarks that when citing lack of unity of invention in a national stage application, the Examiner has the burden of explaining why each group lacks unity with each other group specifically describing special technical features in each group. This is not persuasive as the examiner on page 4 of the office action mailed 5/24/2022 explains that Group I and II have the same special technical feature, however, this feature did not appear to make a contribution over the prior art. Applicant remarks that the Examiner has misinterpreted the phrase "contribution which each of the inventions, considered as a whole, makes over the prior art" as relating to patentable claims. This is not persuasive as PCT restriction does not refer to patentable claims and the Examiner is not using the art and interpreting the claims to determine patentability, it is solely used for restriction purposes. Applicant remarks that the Examiner has not provided any indication that the contents of the claims interpreted in light of the description was considered in making the assertion of a lack of unity and therefore has not met the burden necessary to support the assertion. This is not persuasive as there is no requirement in the MPEP that the Examiner state on the record how she in interpreting the claims for restriction purposes, furthermore, per MPEP claims are always given their broadest reasonable interpretation in light of the specification.  Applicant remarks that the Office has not considered the relationship of the invention og Groups I-III with respect to 37 CFR 1.475(b)(3).  THis is not persuasive as the examiner on page 4 of the office action mailed 5/24/2022 explains that Groups I-III have the same special technical feature, however, this feature did not appear to make a contribution over the prior art, therefore, the groups lack unity of invention and restriction is proper.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 16 objected to because of the following informalities:  Claim 16 recites “according to claim 15, the content of volatile oil(s) is such that the silicone resin/volatile oil(s) weight ratio is greater than 1.” There appears to be a transitional phrase missing after the phrase “claim 15,”.  Applicants should consider amending the claims to recite ““according to claim 15, wherein the content of volatile oil(s) is such that the silicone resin/volatile oil(s) weight ratio is greater than 1. “  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4 and 10 recites the limitation "the silicone resin" or  “said silicone resin”.  There is insufficient antecedent basis for this limitation in the claim as claim 1 recites “at least one silicone resin” which encompasses multiple silicone resins and it is unclear if just one, more than one, or all the silicone resins must be limited as recited by the claims.
Claims 6 recites the limitation " the polyalkoxylated alcohols".  There is insufficient antecedent basis for this limitation in the claim as claim 5 recites "at least one polyalkoxylated alcohol" which encompasses multiple polyalkoxylated alcohol and it is unclear if just one, more than one, or all the polyalkoxylated alcohol must be limited as recited by the claims.
Claim 8 recites the limitation "the liquid polyol".  There is insufficient antecedent basis for this limitation in the claim as claim 1 recites “at least one liquid polyol” which encompasses multiple liquid  polyols and it is unclear if just one, more than one, or all the liquid polyols must be limited as recited by the claims.
Claims 11-12 recites the limitation "the non-volatile silicone oil".  There is insufficient antecedent basis for this limitation in the claim as claim 1 recites “at least one non-volatile silicone oil” which encompasses multiple silicone oils and it is unclear if just one, more than one, or all the silicone oils must be limited as recited by the claims.
Claims 19 recites the limitation "the nonionic hydrocarbon-based surfactant".  There is insufficient antecedent basis for this limitation in the claim as claim 18 recites “at least one nonionic hydrocarbon-based surfactant” which encompasses multiple nonionic hydrocarbon-based surfactants and it is unclear if just one, more than one, or all the nonionic hydrocarbon-based surfactants must be limited as recited by the claims.
For purposes of examination the claims will be interested as reciting “at least one” “silicone resin or silicone oil or non-ionic hydrocarbon-based surfactant or polyol or polyalkoxylated alcohols” as appropriate.
Claims 4, 7, 9, 13, 15-17 and 22 recites “the content of the” “silicone resin or silicone oil or polyol or volatile oils or hydrophilic thickener or polyalkoxylated alcohols”.  There is insufficient antecedent basis for this limitation in the claim as the claimed from which these depend recite “at least one component (silicone resin or silicone oil or polyol or volatile oils or hydrophilic thickener or polyalkoxylated alcohols)” which encompasses multiples of these different components and it is unclear if just one, more than one, or all the components (silicone resin or volatile oils or silicone oil or hydrocarbon-based oil or volatile oil or nonionic surfactant or polyol or volatile oils or hydrophilic thickener silicone resin or silicone oil or polyol or hydrophilic thickener or polyalkoxylated alcohols) must be limited as recited by the claims.  For purposes of examination the claims will be interpreted as reciting “the content of the at least one…”.
Claim 18 recites “other than the alcohols comprising from 8-26 carbon atoms” this renders the claim indefinite as the claimed from which claim 18 depends (i.e. claim 1) does not comprise any alcohols having 8-26 carbon atoms, thus its unclear what applicants are referring back too. 
Claim 17 recites “comprises at least one second apolar non-volatile hydrocarbon based oil” the use of the word “second” renders the claim unclear as second implies the presence of a first apolar non-volatile hydrocarbon based oil, but a first apolar non-volatile hydrocarbon based oil is not recited by previous claims.  For purpose of Examination, claim 17 is examined as requiring only one apolar non-volatile hydrocarbon based oil.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 requires the content of volatile oil to be an amounts such that the weight ratio of silicone resin/volatile oils is greater than 1, however, this is already a requirement on claim 15 as claim 15 depends from claim 1 and claim 1 requires this exact weight ratio.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-16 and 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geffroy (US 2013/0280197).
Geffroy discloses a cosmetic composition comprising in a physiologically acceptable medium, at least 5% water, at least one first hydrocarbon-based non-volatile oil chosen from at least C10-C26 monoalcohols, non-volatile oil chosen from silicone oils and/or fluoro oils or hydrocarbon-based oils other than the first oil; and hydrophilic gelling agents (Abs and Geffroy – claim 1).  
Regarding claim 2: Geffroy teaches the composition to comprise 15-50% of water [0612 and Geffroy – claim 13).
Regarding claim 14: Geffroy teaches that a suitable first hydrocarbon non-volatile oil for use includes octyldodecanol (Geffroy – claim 10) and teaches this to be a preferred oil [0108], taught to be used in amounts ranging from 5-75% and 10-40% [0116] which overlap with the claimed ranges.
Regarding claims 1 and 11-13: Geffroy teaches that in a preferred embodiment the 2nd non-volatile oil is a phenyl silicone oil [0122 and Geffroy – claim 8] and a preferred oil is Belsil PDM 1000 (trimethylsiloxyphenyl dimethicone) [0192 and working example 14] and this is present in amounts ranging from 10-40% and 15-30% [0197 and Geffroy – claim 9].
Regarding claims 1, 3-4 and 10: Geffroy teaches that the composition can further comprise at least one silicone resin [0618].  In a preferred embodiment an MQ resin is used, such as those of the trimethylsiloxysilicate type.  Mention can be made of those sold under KF-7312J, which is taught by the instant specification to be in a form conveyed in a solvent (mixture in cyclopentasiloxane).  These silicone resins are taught to be used in amounts ranging from 0.5-20% [0685].
Regarding claims 8-9: Geffroy teaches that the composition can comprise at least one active agent preferably moisturizer (also known as humectants), these include preferably glycerol, defined by the instant specification to be a liquid polyol (pg. 30).  These can be used in amounts ranging from  0.01-5% [0697 and 0713-0714].
Regarding claims 1 and 15: Geffrey teaches that additional oils can be added, such as volatile oils [0241-0242].  The volatile oil is preferably apolar and can be especially chosen from isododecane [0247-0250], these volatile oils can be present in amounts ranging from 0.5-20% [0252].
Regarding claims 1 and 16: The volatile oils are taught to be used in amounts of 0.5-20% and the silicone resins are used in amounts ranging from 0.5-20%, which provides a wt. ratio of  silicone resin/volatile oil which overlaps with the claimed ranges.
Regarding claims 18-19: Geffroy teaches that stabilizers are present in the composition and these are chosen from surfactants and/or hydrophilic gelling agents (Abs).  Geffroy teaches that emulsifying surfactants with an HLB greater than or equal to 8 can be effectively used [0377] and these are used in amounts ranging from 0.1-20% [0371].  The surfactants maybe chosen from anionic and nonionic surfactants (Geffroy – claim 2).  Geffroy teaches that suitable nonionic surfactants include alkyl and polyalkyl esters of poly(ethylene oxide) that are preferably used include those with a number of ethylene oxide (EO) units ranging from 2 to 200. Examples that may be mentioned include stearate 40 EO, stearate 50 EO, Stearate 100 EO, laurate 20 EO, laurate 40 EO, distearate 150 EO [0386] and sorbitan stearate 20 EO, thus the use of any of these surfactants, such as sorbitan stearate 20 EO is prima facie obvious and expected to yield no more than expected from such an arrangement.
Regarding claims 5-7: Geffroy teaches that stabilizers are present in the composition and these are chosen from surfactants and/or hydrophilic gelling agents (Abs) and these are used in amounts ranging from 0.1-20% [0371].  Suitable stabilizers include non-ionic surfactants specifically stearth-20 or ceteareth-30 [0388], thus the use of any of these surfactants, such as stearth-20, is prima facie obvious and expected to yield no more than expected from such an arrangement.
Regarding claim 20: Geffroy teaches that suitable surfactants for use include anionic surfactants such as sodium-N-cocoyl N-methyl taurate, reading on hydrocarbon based surfactants selected from salts of alkali metals [0415], thus the use of any of these surfactants, such as sodium-N-cocoyl N-methyl taurate, is prima facie obvious and expected to yield no more than expected from such an arrangement.  These are taught to be used in amounts ranging from 0.1-20% [0371].
Claim 24 recites that the composition according to claim 1 “it may be prepared using a portion…”.  The phrase “may be” implies that the method of making recited is optional and therefore the composition can be made by any method in the art, thus the limitations of the claimed have been met.
	Regarding claim 18: Geffroy teaches that suitable anionic surfactants include sodium stearate and Geffroy teaches that these can be used in amounts ranging from 1-10% [0373 and 0420].
Regarding claims 21-22: Geffroy teaches that a hydrophilic gelling polymer can be added, such as Simulgel 600 or Aristoflex HMS (copolymer based on acrylamidopropanesulfonic acid) [0432 and 0434], both taught by the instant specification to be hydrophilic thickening polymers.  These are taught to be used in amounts ranging from 0.5-5% [0522]
Regarding claims 1 and 23: Geffroy teaches that dyestuff can be added in amounts ranging from 0.1-6%.  A taught an exemplified dyestuff is a water-soluble dye, specifically DC Red 33 (an organic pigment) [0741 and 0729].
While Geffroy fails to teach a single embodiments with all the claimed elements, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. AG. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is... a person of ordinary creativity, not an automaton.” Id. at 1742.  Consistent with this reasoning, it would have been prima facie obvious to have selected the various combinations of various disclosed ingredients discussed by the Examiner above to arrive at compositions “yielding no more than one would expect from such an arrangement.”

Claim(s) 1-16, 17 and 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geffroy (US 2013/0280197), as applied to claims 1-16 and 18-24 above, and further in view of Lahousse (US 2014/0377202).
Geffroy makes obvious the limitations of claims 1-16 and 18-24, and further teaches the inclusion of a 2nd non-volatile oil which can be chosen from silicone oil and/or fluoro oils or hydrocarbon-based oils.  Geffroy teaches that the 2nd non-volatile hydrocarbon-based oil can be chosen from apolar oils [0207].  Geffroy teaches that the 2nd oil can be silicone oil and/or hydrocarbons oils, thus clearly contemplating the use of both silicone oils and 2nd hydrocarbons oils, however, Geffroy does not teach these 2nd hydrocarbon-based oil to be present in a content such that the weight ratio between the non-volatile silicone oil/2nd non-volatile hydrocarbon-based oil is greater than 1 as recited by instant claim 17.
Lahousse discloses a cosmetic composition for making up and/or caring for the skin and lips comprising in a physiologically acceptable medium, at least 20% water, at least one first hydrocarbon-based non-volatile oil chosen from at least C10-C26 monoalcohols, at least one second non-volatile oil chosen from silicone oils and/or fluoro oils (Abs and Lahousse – claim 21).  Lahousse teaches the composition to be in the form of oil-in-water emulsions (Lahousse – claim 22).  Lahousse teaches the composition to comprise 30-85% of water [0236].
Lahousse teaches that a preferred first hydrocarbon oil for use is octyldodecanol  [0093], taught to be used in amounts ranging from 2-75% [0084].  Lahousse teaches that this oil imparts suppleness and comfort to the deposit formed with the composition [0086].
Lahousse teaches that in a preferred embodiment the 2nd non-volatile oil is a phenyl silicone oil [0102] and a preferred oil is Belsil PDM 1000 (trimethylsiloxyphenyl dimethicone) [0174 and working example 14] and this is present in amounts ranging from 5-75%, preferably 15-30% [0179].
Lahousse teaches that additional oils can be added, such as volatile oils [0241-0242].  The volatile oil is preferably a polar and can be especially chosen from isododecane [0200 and 0205]], these volatile oils can be present in amounts ranging from 0.5-40% [0224].
Lahousse teaches that a 3rd non-volatile hydrocarbon oil can be added and can be chosen from apolar hydrocarbon-based oil and teaches isononyl isononanoate to be suitable for use and these can be used in amounts ranging from 2-20% [0207-0224]. 
Lahousse teaches that hydrophilic gelling polymer can be added, such as Simulgel 600 or Aristoflex HMS [0447 and 0451], both taught by the instant specification to be hydrophilic thickening polymers of the acrylamidopropanesulfonic acid type.  These are taught to be used in amounts ranging from 0.5-5% [0544]
Lahousse teaches that dyestuff can be added in amounts ranging from 0.1-6%.  A taught an exemplified dyestuff is a water-soluble dye, specifically DC Red 33 [0582-0583]
Lahousse teaches that emulsifying surfactants with an HLB greater than or equal to 8 can be effectively used [0368]  to obtain an O/W emulsion [0367]and these are used in amounts ranging from 0.1-20% [0371].  The surfactants maybe chosen from nonionic surfactants [0374-0376].
Lahousse teaches that anionic surfactants, including sodium stearate, and these can be used in amounts ranging from 0.1-20% preferably 0.5-15% [0427, 0362 and 0364].
Geffroy teaches that an apolar hydrocarbon-based oil such as isononyl isononanoate can be added (Pg. 21), but does not teach the amounts in which this compound can be added when used along with a non-volatile silicone oil.  As discussed above, Lahousse teaches that this compound is known to be added into cosmetics in amounts ranging from 2-20%, therefore, it would have been prima facie obvious to a skilled artisan before the effective filing date of the claimed invention to use isononyl isononanoate in amounts of 2-20% in the composition of Geffroy as Lahousse teaches these concentration ranges to be suitable for use when used in combination with non-volatile oils such as octyldodecanol and trimethylsiloxyphenyl dimethicone and one of skill in the art would have a reasonable expectation of success as both Lahousse and Geffroy teach cosmetic compositions comprising, non-volatile phenyl silicone oils such as Belsil PDM 1000, nonionic hydrocarbon based surfactants having an HLB of greater than 8,  nonionic hydrocarbon based surfactants having an HLB of less  than 8, anionic surfactant such as sodium stearate, non-volatile hydrocarbon based oils such as octyldodecanol and isononyl isononanoate,  and volatile oils such as isododecane
Regarding claim 13: The prior art makes obvious a composition having 10-40% of a non-volatile silicone oil and 2-20% of isononyl isononanoate which results in a weight ratio of 0.5-20 which overlaps with the claimed “greater than 1” and overlapping ranges are prima facie obvious absent evidence of criticality.

Claim(s) 1-4, 8-9, 11, 13, 16, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2015/0132246), cited on the 12/17/2020 IDS.
Cho discloses a cosmetic composition, example 1, comprising:
-10% of silicone resins (trimethylsiloxysilicate (MQ resin) and polypropyl silsesquionoxane (T resin) – reading on instant claim 1 and 3-4;
-38.70% water – reading on instant claim 2;
-8% titanium oxide – reading on instant claim 23;
-5% butylene glycol – reading on instant claims 8-9; and 
-24% of votalile oils (cyclopentasiloxane and phenyl/methyl trimethicnone); and 
-3.5% Peg-10 dimethicone – non-volatile silicone oil, reading on instant claim 11 and 13.
While Example 1 exemplifies the use of 10% of silicone resins, Cho teaches that the MQ silicone resin can be present in amounts ranging from 0.01-30% and the propyl silsesquioxane resin can be used in amounts of 0.01-30%, thus the silicone resins can be present in a total amount of .02-60%.  Cho teaches that the resins make the skin moist without drying or pulling off the skin [0009] and teaches that if the content of the MQ resin and propyl silsesquioxane resin is too low it will not significantly contribute to skin moisturization and if the content of the MQ resin is too high it will cause severe pulling of the skin and if the content of the propyl silsesquioxane resin is too high the touch feeling of the composition can become too heavy.  In view of these teachings, a skilled artisan would recognize that the amounts of silicone resin used (both MQ resin and propyl silsesquioxane resin) are not limited to the working examples and can each be used in the taught amounts of 0.01-30%. A skilled artisan would have been motivated to optimize the amounts of each resin used to achieve a desired effect on the skin.  It is noted that taught total amounts of resin which can be used, provide a ration that overlaps with the claimed ratio of silicone resin to volatile oil. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4 and 6-24 of copending Application No. 16/470848 in view of Santora (US 2002/0165104).
 Although the claims at issue are not identical, they are not patentably distinct from each other because both teach cosmetic compositions comprising at least 10% water, at least 10% of a silicone resin such as siloxysilicate resin of the MQ type, a non-volatile silicone oil (of the same type), a first non-volatile hydrocarbon based oil (of the same type), anionic surfactant (of the same types), non-ionic surfactant of HLB greater than 8 (of the same types), hydrophilic thickening agents (of the same types) and a volatile oil.  All the different components are taught to be used in the same amounts and both have a ratio of silicon resin/volatile oil of greater than 1.  The compositions can further comprise a second polar or apolar non-volatile hydrocarbon based oil and dyestuff (of the same type).
However US’848 does not teach the composition to further comprise a polyol.
Santora teaches compositions for moisturizing and cleansing skin and hair and teaches that humectants such glycerin can be used in amounts ranging from 0.25-1.5% [0110].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pays with those of Santora. A skilled artisan would have been motivated to add at least one active agent, a humectant (i.e. a moisturizer) such as glycerol in amounts ranging from 0.01-1.5% [0566]. One of skill in the art would have a reasonable expectation of success as US’848 teaches that active agents such as moisturizers [0611] can be added and both US’848 and Santora teach cosmetics for application to skin.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-22 and 24 of copending Application No. 16/470863 in view of Santora (US 2002/0165104).
Although the claims at issue are not identical, they are not patentably distinct from each other because both teach cosmetic compositions comprising at least 10% water, at least 10% of a silicone resin such as siloxysilicate resin of the MQ type, a non-volatile silicone oil (of the same type), a first non-volatile hydrocarbon based oil (of the same type), anionic surfactant (of the same types), non-ionic surfactant of HLB greater than 8 (of the same types), hydrophilic thickening agents (of the same types) and a volatile oil.  All the different components are taught to be used in the same amounts and both have a ratio of silicon resin/volatile oil of greater than 1.  The compositions can further comprise a second polar or apolar non-volatile hydrocarbon based oil and dyestuff (of the same type) and a polyol in amounts of less than 10%.
However US’848 does not teach the composition to further comprise a polyol.
Santora teaches compositions for moisturizing and cleansing skin and hair and teaches that humectants such glycerin can be used in amounts ranging from 0.25-1.5% [0110].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pays with those of Santora. A skilled artisan would have been motivated to add at least one active agent a humectant(i.e. a moisturizer) such as glycerol in amounts ranging from 0.01-1.5% [0566]. One of skill in the art would have a reasonable expectation of success as US’863 teaches that active agents such as moisturizers [0611] can be added and  US’863 teaches that polyols can be added.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613